Citation Nr: 0516450	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  02-04 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for fatigue claimed as 
due to undiagnosed illness.

2.  Entitlement to service connection for a skin disorder, 
including pigmented nevi, claimed as due to undiagnosed 
illness.

3.  Entitlement to service connection for chronic headaches 
claimed as due to undiagnosed illness.

4.  Entitlement to service connection for muscle/joint pain 
claimed as due to undiagnosed illness.

5.  Entitlement to service connection for respiratory 
problems claimed as due to undiagnosed illness.

6.  Entitlement to service connection for sleep disturbances 
claimed as due to undiagnosed illness.

7.  Entitlement to service connection for neuropsychological 
signs claimed as due to undiagnosed illness.

8.  Entitlement to service connection for gastrointestinal 
symptoms claimed as due to undiagnosed illness.

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
January 1988 to June 1988 and on active duty (AD) from 
January 1989 to June 1993.  He also had periods of inactive 
duty training (INACDUTRA) during 1987.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2002 decision of the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied service connection for the 
numerous disorders that are listed on the title page of this 
decision.  All conditions are claimed as due to undiagnosed 
illnesses.  The RO also determined that new and material 
evidence had not been received to reopen a previously denied 
claim of service connection for a back disorder.

In his April 2002 substantive appeal (VA Form 9), the veteran 
requested a hearing at the RO before a visiting Veterans Law 
Judge (VLJ) of the Board.  This type of hearing is often 
called a travel Board hearing.  He subsequently agreed to a 
videoconference hearing instead, however, which also is 
conducted by a VLJ of the Board.  The videoconference hearing 
was scheduled for January 15, 2003, but the veteran failed to 
appear for it.  Therefore, the Board deems his request for a 
hearing withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) 
(2004).

All of the claims at issue will be decided, except those for 
service connection for a skin disorder - inclusive of 
pigmented nevi, and for respiratory problems.  These two 
claims are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part 
concerning these claims.


FINDINGS OF FACT

1.  The veteran served in the Persian Gulf theater of 
operations.

2.  There is no competent medical evidence linking the 
veteran's complaints of fatigue with his military service.

3.  There is no competent medical evidence linking the 
veteran's complaints of chronic headaches with his military 
service.

4.  There is no competent medical evidence linking the 
veteran's complaints of muscle/joint pain with his military 
service. 

5.  There is no competent medical evidence linking the 
veteran's complaints of neuropsychological signs with his 
military service.

6.  There is no competent medical evidence linking the 
veteran's complaints of gastrointestinal symptoms with his 
military service.  

7.  In an unappealed decision dated in May 1997, the RO 
denied the veteran's claim of entitlement to service 
connection for a back disorder.

8.  Evidence received since that decision is either 
cumulative or redundant and is not so significant that it 
must be considered in order to fairly decide the merits of 
this claim.  


CONCLUSIONS OF LAW

1.  An undiagnosed illness manifested by fatigue was not 
incurred in or aggravated by service.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2004).

2.  An undiagnosed illness manifested by chronic headaches 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2004).

3.  An undiagnosed illness manifested by muscle/joint pain 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2004).

4.  An undiagnosed illness manifested by sleep disturbance 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2004).

5.  An undiagnosed illness manifested by neuropsychological 
signs was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2004).

6.  An undiagnosed illness manifested by gastrointestinal 
symptoms was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2004).

7.  The May 1997 decision of the RO denying service 
connection for a back disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2004).

8.  The evidence received since that decision is not new and 
material and this claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, VA notified the claimant, cumulatively, by 
letters dated in July 2001 and February 2004, that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  He also was advised that it was his 
responsibility to provide a properly executed release (e.g., 
a VA Form 21-4142) so that VA could request medical treatment 
records from private medical providers.  He was also informed 
that he could send private medical records to the RO on his 
own.  Further, the rating decision appealed and the statement 
of the case (SOC) and supplemental statement of the case 
(SSOC), especially when considered together, discussed the 
pertinent evidence, provided the laws and regulations 
governing the claims, and essentially notified the claimant 
of the evidence needed to prevail.  The duty to notify of 
necessary evidence and of the respective responsibilities, 
his and VA's, for obtaining or presenting that evidence has 
been fulfilled.

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  In this 
regard, the RO asked the claimant to provide the name of the 
VA medial facility where he allegedly had a Persian Gulf War 
Protocol examination and was seen in the Persian Gulf War 
clinic during 1994.  He did not respond to the RO's request 
for this information.  Additionally, he has not identified 
any records from non-VA medical sources that must be 
obtained.  The claimant was asked to advise VA if there was 
any other information or evidence he considered relevant to 
his claims so that VA could help him by getting that 
evidence.  He also was advised what evidence VA had requested 
and notified in the SOC and SSOC what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received, which is obtainable.  Therefore, the duty 
to notify of inability to obtain records does not arise in 
this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this particular case, as mentioned, with respect to claims 
for multiple disorders purportedly stemming from undiagnosed 
illnesses, the July 2001 letter from the RO advising the 
claimant of his rights in VA's claims process predated the 
RO's January 2002 decision initially adjudicating these 
claims.  Accordingly, that VCAA letter complied with the 
sequence of events (i.e., letter before denial) stipulated in 
the Pelegrini decisions, both I and II.

By contrast, with respect to the application to reopen a 
claim of service connection for a back disorder, as also 
mentioned, the claimant was provided the required VCAA notice 
by letter of February 2004, which was after the RO's January 
2002 determination that he had not presented new and material 
evidence to reopen this claim.  

Because VCAA notice as to the issue of the sufficiency of 
evidence to reopen the claim of service connection for a back 
disorder was not provided to the appellant prior to the 
initial AOJ adjudication denying the claim, the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.  But in Pelegrini II, 
the Court clarified that it was (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 120.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7104(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
123, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claim - rather, 
only after - it nonetheless was provided prior to issuing the 
SSOC in January 2005 (wherein the RO readjudicated the claim 
in light of the additional evidence received since the 
initial decision and SOC).  The VCAA notice also was provided 
prior to recertifying the claimant's appeal to the Board.  


And the claimant had ample opportunity before certification 
to identify and/or submit additional supporting evidence in 
response.  He even had an additional 60 days after issuance 
of the SSOC to submit additional evidence in support of the 
appeal.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. Apr. 14, 2005) (An error, whether procedural or 
substantive, is prejudicial "when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Slip op. at 15 (quoting McDonough 
Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 (1984).  
Failure to provide notice before the first adverse decision 
by the AOJ would not have the natural effect of producing 
prejudice, and therefore, prejudice must be pled as to this 
deficiency.  Slip op. at 24.).

The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2004) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

VA's General Counsel, however, recently held in VAOPGCPREC 1-
2004 (Feb. 24, 2004) that the "fourth element" requirement 
of Pelegrini I was 
non-binding obiter dictum.  Id. at 7.  This is equally 
applicable to Pelegrini II since the holding, concerning this 
"fourth element," is substantially identical.  In addition, 
the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  And the Board is bound by the precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

In this particular case, although the February 2004 VCAA 
notice letter that was provided to the claimant does not 
contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that he was otherwise fully 
notified of the need to give VA any evidence pertaining to 
the claims.  The February 2004 VCAA letter requested that he 
provide or identify any evidence supporting his claims.  So a 
more generalized request with the precise language outlined 
in § 3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004).  

The Board also must point out that the change in definition 
resulting from the VCAA of what constitutes new and material 
evidence is inapplicable to a petition, as here, which was 
filed before August 29, 2001.  See 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  But the 
other requirements of the VCAA and implementing regulations 
do apply, although they have been satisfied for the reasons 
mentioned.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or for injury incurred in or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131 (West 2002).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2004).

Arthritis shall be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

In addition to the above-referenced laws and regulations, 38 
U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent or more 
between the end of such service and December 31, 2006.

38 C.F.R. § 3.317(a) further provides that the VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Objective indications of a chronic 
disability include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification. 38 C.F.R. § 3.317(a).  Signs or symptoms which 
may be manifestations of an undiagnosed illness include, but 
are not limited to:  fatigue, signs or symptoms involving the 
skin, headaches, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).



A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is received the claim shall be reopened and the 
former disposition of the claim reviewed.  See also 38 C.F.R. 
§ 3.156(a).

The veteran's application to reopen his claim of service 
connection for a back disorder was received before August 29, 
2001.  According to the definition prior to August 29, 2001, 
new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.
 
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holding in Justus that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.  Moreover, the evidence to be considered is that 
added to the record since the last final denial on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  



Analysis

Service Connection for Disorders Claimed as due to 
Undiagnosed Illnesses

The veteran was treated at a service department hospital from 
mid-November 1989 to early December 1989 for alcohol 
dependence.  On mental status examination, he denied having 
hallucinations or paranoid ideation.  Memory was intact.  At 
the April 1993 examination in connection with the veteran's 
separation from service, he denied nervous trouble of any 
sort.  Clinical inspection indicated no psychiatric defects.  

Service medical records are negative for complaints or 
findings of headaches.  There were also no complaints or 
findings of neuropsychiatric problems, sleep difficulties, or 
fatigue.  In January 1990, a complaint of left flank pain was 
attributed to mild left oblique muscle strain.  There were no 
recurrent complaints or findings of muscle or joint pain.

The veteran presented at a service department medical clinic 
in February 1993, complaining of heartburn and indigestion 
after eating spicy foods.  He reported two episodes of 
vomiting blood in the recent past.  Physical examination of 
the abdomen was negative.  An abdominal x-ray examination, 
performed to rule out ulcer disease or other pathology, was 
normal.  The episode of abdominal complaints was treated with 
medication, and no hospitalization was required.  

An examination was performed in April 1993 in connection with 
the veteran's separation from service.  He then denied 
frequent or severe headaches; arthritis, rheumatism or 
bursitis; neuritis or frequent trouble sleeping.  As well, he 
then denied active stomach, liver or intestinal trouble.  He 
indicated that painful or "trick" shoulder or elbow had 
resolved.  No musculoskeletal or neuropsychological defects 
were detected on clinical inspection.  The abdomen and 
viscera were evaluated as normal



In November 1994, the veteran was seen at a VA pulmonary 
clinic for evaluation of possible sleep apnea.  He gave a 
history of episodes of paroxysmal nocturnal dyspnea that had 
occurred over the past two years since his return from Kuwait 
where he had worked in the oil fields.  He reported that he 
was informed of his snoring since his return from Kuwait.  He 
remarked that he felt tired and fatigued during the day and 
had difficulty concentrating.  He denied symptoms of 
depression.  Clinical inspection showed that the lungs were 
clear.  A chest x-ray showed a pulmonary vascular markings in 
the right lower lung; no acute disease process was seen.  The 
assessment was that sleep apnea was not likely, given the 
clinical presentation.  

According to a VA treatment notation of April 1995, the 
veteran reported numbness and pain on the top of his head 
after having been in a 4-wheeler accident.  A CT scan of the 
head was normal, and clinicians made no reference to having 
observed neurologic or psychiatric signs or symptoms.  In 
April 1996, he presented at a VA clinic, complaining of 
recent stress in his life and recent chest pain.  He related 
that he had experienced a panic attack several months 
earlier.  He reported general malaise and indicated he was 
depressed.  He stated that he smoked one pack of cigarettes 
per day.  The assessment was upper respiratory infection.  
The examiner made no reference to having observed 
neuropsychiatric signs or symptoms.  In June 1996, the 
provisional assessment of a VA pulmonary clinic was that the 
veteran had sleep apnea.  

The veteran was evaluated in June 2000 at a VA Persian Gulf 
War clinic.  He mentioned having chronic joint pains that he 
attributed to duty in the Persian Gulf.  As well, he reported 
episodes of anxiety and nervousness.  Clinical inspection 
showed no acute inflammation or effusion of joints.  No acute 
joint symptoms were detected.  The examiner made no reference 
to having observed any neuropsychiatric signs or symptoms.  

A VA general medical examination was performed in October 
2001.  The veteran indicated that he had felt extreme fatigue 
for several months after returning from the Gulf War.  He 
stated that this had improved.  He remarked that he still 
felt tired, but added that he did not know if this was beyond 
normal.  He stated that his leisure time activities included 
hunting, fishing, back packing and playing golf.  He noted 
that he experienced bi-temporal headaches that were relieved 
by aspirin.  Headaches reportedly did not interfere with the 
day's activities.  

Additionally, the veteran reported pain and stiffness of the 
knees and ankles in the mornings, but indicated that this 
problem cleared up as the day went on.  He denied muscle 
pain.  He related that he occasionally had difficulty 
sleeping.  He related that he had experienced diarrhea for 
about six months after he was discharged from military 
service.  He indicated that he now experienced diarrhea only 
rarely and had no other gastrointestinal symptoms.  

On physical examination, the abdomen had no organomegaly or 
tenderness.  Cranial nerves were intact to testing, as were 
deep tendon reflexes and sensation.  Knee and ankle joints 
were unremarkable.  X-rays of the skull, both knees, and both 
ankles were normal.  The impressions included tension 
headaches.  The examiner made no reference to having observed 
signs or symptoms involving fatigue, muscle/joint pain, sleep 
disturbances, neuropsychiatric manifestations, or 
gastrointestinal manifestations.  

The veteran maintains that he has multiple conditions 
stemming from his military service in the Persian Gulf.  
Reported problems include fatigue, headaches, 
neuropsychiatric signs, sleep disturbances, muscle and joint 
pain, and gastrointestinal symptoms.  

With respect to fatigue, headaches and neuropsychiatric 
signs, a review of the evidence shows that service medical 
records are completely negative for pertinent symptoms.  The 
available medical evidence contains no objective indications 
of chronic disability manifested by fatigue, headaches or 
neuropsychiatric manifestations.  

With respect to sleep disturbances, the evidence shows that 
service medical records are completely negative for pertinent 
symptoms.  The available medical evidence shows that the 
veteran reported sleep problems, during the years shortly 
after service, and sleep apnea was suspected, though a 
definite etiology for his sleep problems has not been 
established.  In any event, when he was examined in recent 
years, he acknowledged only occasional sleep problems, and no 
specific sleep disorder was objectively confirmed.  

In any event, to the extent that any current sleep problem 
may be attributable to sleep apnea, a known clinical entity, 
service connection may not be granted for a disability 
manifested by complaints of sleep problems as such complaints 
are not attributable to an undiagnosed illness.  Since the 
record demonstrates that sleep apnea did not have its 
inception in service or is otherwise related to service, 
there is no basis for a grant of direct service connection 
for that condition.  

With respect to muscle and joint pain, service medical 
records reflect a single episode of oblique muscle strain in 
the flank area.  There were no documented recurrences of 
oblique muscle strain during service, nor was there any 
documented pattern at all during service of repeat episodes 
of muscle or joint pain.  With the exception of the single 
episode of oblique muscle strain, service records are 
completely negative for any pattern of complaints of muscle 
or joint pain.  The available medical evidence contains no 
objective indications of a chronic disability manifested by 
muscle and joint pain.  In short, the single episode during 
service of oblique muscle strain was acute and transitory and 
resolved without producing chronic residual disability.  

With respect to gastrointestinal symptoms, service medical 
records reflect a single episode when the veteran reported 
complaints of heartburn and indigestion after eating spicy 
foods.  Peptic ulcer disease was suspected, but ruled out on 
abdominal x-ray examination.  With the exception of that 
single episode of heartburn and indigestion, service records 
are completely negative for gastrointestinal complaints.  The 
available medical evidence contains no objective indications 
of chronic disability manifested by gastrointestinal 
symptoms.  As with the episode of oblique muscle strain, the 
single episode during service of gastrointestinal was acute 
and transitory and resolved without producing chronic 
residual disability.  



The February 2004 VCAA letter advised the veteran of his 
right to submit evidence from private medical sources in 
support of his assertion that he has multiple conditions due 
to undiagnosed illnesses as a result of his service in the 
Persian Gulf.  But he has provided no medical evidence that 
he now has chronic undiagnosed illnesses attributable to his 
Persian Gulf service, manifested by fatigue, headaches, 
muscle/joint pain, sleep disturbances, neuropsychological 
signs or gastrointestinal symptoms.  So his unsubstantiated 
assertions are the only evidence linking the various symptoms 
or manifestations, claimed as due to an undiagnosed illness, 
to any incidents or events of military service.  And his 
unsubstantiated allegations amount to opinions about matters 
of medical causation.  There is no indication from the 
record, though, that he has any medical training or 
expertise.  So as a layman, he is not competent to offer a 
medical opinion regarding the diagnosis or etiology of a 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For these reasons, the claims for service connection for 
fatigue, headaches, muscle/joint pain, sleep disturbances, 
neuropsychological signs, and gastrointestinal symptoms must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claims, that doctrine is not 
applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 

New and Material Evidence to Reopen a Claim of Service 
Connection
for a Back Disorder

The RO denied service connection for a back disorder in May 
1997.  The veteran was informed of that decision, and did not 
appeal.  That decision is the last final denial of the claim 
on any basis.  The Board's analysis of the evidence, then, 
starts with the May 1997 RO decision.  The Board, however, 
will first review the evidence that was before the RO when 
the veteran's claim was last considered.  
The evidence considered in connection with the RO's May 1997 
decision included the following:  service medical records and 
VA medical records.  

When the veteran was examined in May 1987 for entrance on his 
first period of active service, he remarked that he had 
recurrent back pain.  Clinical inspection of the lumbar spine 
showed no tenderness, and the veteran had full range of 
motion.  He indicated he had been active physically, without 
any back trouble.  He pointed out that the low back had been 
asymptomatic for the past five months.  When he was examined 
in June 1988 at separation from the first period of active 
service, the spine was evaluated as normal.

At the June 1989 physical examination for entrance on his 
second period of active service, the veteran indicated that 
he had no more back pain.  Thereafter, he presented at a 
clinic in October 1990, complaining of back pain after an 
episode of lifting about three weeks before.  Clinical 
inspection disclosed no deformities, redness, or swelling.  
The assessment was rule out back spasm.  The veteran was 
given Motrin; ice and heat were recommended; he was assigned 
to one week of light duty.  

An examination was performed April 1993 for the veteran's 
separation from his second period of active duty.  He then 
denied recurrent back pain.  The spine was evaluated as 
normal.

VA medical records, dated from 1996 to 1997, indicate the 
veteran's treatment for back pain.  In June 1996, he reported 
hurting his back about two weeks before when lifting some 
heavy material at work.  The assessment was backache/back 
strain.  A CT scan of the lumbar spine in November 1996 
showed spinal canal stenosis most likely secondary to bulging 
disc versus herniation and thickening of the flavum ligament 
at the level of L4-5.  Also noted was degenerative 
hypertrophic change of the facet joint of L4-S1.

The evidence added to the record since the RO's May 1997 
decision includes VA medical records.  X-ray examination in 
August 2001 disclosed mild degenerative changes in the lower 
segments of the lumbar spine.  On VA examination in October 
2001, the veteran reported that he had experienced back pain, 
in 1994, while working in construction.  He stated he 
underwent surgery for a herniated disc.  The current 
impression was status post lumbar laminectomy.  

With respect to notations made about the low back at the May 
1987 preentrance examination, the Board observes the 
veteran's lumbar spine was normal to objective clinical 
inspection.  Indeed, even he confirmed that any preservice 
back problems had resolved several months before he began his 
first period of military service.  Accordingly, no 
abnormality of the lumbar spine was noted at service 
entrance, and the veteran is entitled to the presumption of 
soundness with respect to the low back.  38 U.S.C.A. §§ 1111, 
1137 (West 2002); 38 C.F.R. § 3.304(b) (2004.  See also Crowe 
v. Brown, 7 Vet. App. 238 (1994); VAOPGCPREC 3-2003 (July 16, 
2003).  Additionally, there is no medical evidence of back 
pathology during his first period of service.

A single episode of low back pain was reported in October 
1990 during the veteran's second period of service.  Although 
back spasm was considered as a potential cause of low back 
pain, objective clinical inspection of the lumbar spine area 
showed no abnormalities.  The episode of low back pain was 
treated conservatively; the veteran did not require 
hospitalization or surgery.  There were no documented 
recurrences of low back symptoms during the remainder of his 
second period of military service, and no lumbar spine 
defects were noted at the April 1993 separation physical 
examination.

Post service medical evidence indicates a problem with low 
back pain that the veteran attributed to a lifting episode at 
work during civilian life after he had completed military 
service.  Degenerative changes of the lumbar spine, including 
arthritis, were first confirmed during 1996, so more than one 
year after his military service ended (in 1993).  There is no 
medical opinion in the record linking his low back 
degenerative changes to any of his periods of military 
service, whether on INACDUTRA, ACDUTRA or regular AD.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In sum, the evidence available when the RO entered its May 
1997 decision showed that a single episode of low back pain 
noted during military service was acute and transitory and 
resolved without chronic residual disability.  The evidence 
then of record also showed that degenerative changes of the 
lumbar spine had not been objectively demonstrated during the 
first postservice year and had not otherwise been attributed 
by examiners to the veteran's military service.  

The additional evidence added to the record since the RO's 
May 1997 decision, although not previously considered, is 
cumulative of evidence that was considered when the RO issued 
that decision.  It merely shows the veteran's continued 
treatment for degenerative changes of the lumbar spine, 
including the need for lumbar disc surgery.  Moreover, the 
additional medical evidence does not causally relate his 
current low back disorder to his military service.  Hence, 
the additional evidence is not both new and material.

The additional evidence added to the record since May 1997 in 
the form of the veteran's statement asserting service onset 
of a low back disorder is not new, but merely cumulative of 
evidence already of record.  Moreover, the veteran's 
assertion amounts to an opinion about a matter of medical 
causation.  Lay assertions of medical causation cannot serve 
as the predicate to reopen a claim for compensation benefits.  
Moray v. Brown, 5 Vet. App. 211 (1993).  

For reasons discussed above, the Board finds that new and 
material has not been submitted to reopen the claim for 
service connection for a back disorder.  Accordingly, the 
application to reopen a claim of service connection for a 
back disorder must be denied.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).




ORDER

Service connection for fatigue claimed as due to undiagnosed 
illness is denied.

Service connection for chronic headaches claimed as due to 
undiagnosed illness is denied.

Service connection for muscle/joint pain claimed as due to 
undiagnosed illness is denied.

Service connection for sleep disturbances claimed as due to 
undiagnosed illness is denied.

Service connection for neuropsychological signs claimed as 
due to undiagnosed illness is denied.

Service connection for gastrointestinal symptoms claimed as 
due to undiagnosed illness is denied.

New and material evidence has not been received to reopen the 
claim of service connection for a back disorder, and the 
appeal is denied.


REMAND

On a preentrance physical examination in May 1987, a notation 
was made of a resolved, dyshydrotic rash of the feet.  
Service medical records disclose that the veteran was 
evaluated in August 1989 for a rash on the groin attributed 
to tinea cruris pustules secondary to scratching.  A sexual 
contact had occurred about 11/2 weeks before.  In February 
1990, he reported that he had a rash on the penis, navel and 
right forearm, and the assessment was pruritic rash of 
uncertain etiology.  He was also noted to have small papules 
from acne of the face and back.  Since January 1990, he 
reportedly had been under treatment for non-gonoccal 
urethritis.  

In March 1990, a papular rash of the penis was attributed to 
scabies.  A June 1990 treatment entry indicates no evidence 
of scabies, and the assessment was that a penile papular rash 
was from dermatitis due to irritation from a topical 
medication.  In October 1990, the assessment was that the 
veteran had a heat rash of the groin area.  Episodes of rash 
were treated with medication, and no hospitalization was 
required.  

An examination was performed in April 1993 in connection with 
the veteran's separation from service.  He then denied skin 
diseases.  The skin was evaluated as normal.  No pigmented 
nevi were noted in service medical records.

The service medical records also show the veteran was 
evaluated on several occasions for respiratory complaints, 
including a productive cough, nasal congestion and sore 
throat.  Physical examination in some instances revealed 
wheezing.  A chest x-ray in June 1988 disclosed no airway 
disease.  His symptoms were variously attributed to an upper 
respiratory infection, pharyngitis or bronchitis.  Episodes 
of respiratory symptoms were treated conservatively with 
medication, and in some instances, fluids and bed rest; no 
hospitalization was required.  

An examination was performed in April 1993 in connection with 
the veteran's separation from service.  He then denied 
shortness of breath, pain or pressure in the chest, chronic 
cough, or chronic or frequent colds.  The respiratory system 
was evaluated as normal.  

The veteran presented at a VA clinic in late October 1994.  
He indicated the presence of venereal warts since two days 
before.  In November 1994, the assessment was that he had a 
benign skin lesion of the penis.  

VA performed a chest x-ray examination in January 2000.  Both 
lung bases had nodular vascular densities compatible with 
chronic bronchitis.  The impression was COPD.



The veteran was evaluated in June 2000 at a VA Persian Gulf 
War clinic.  He reported that, since 1993, he had experienced 
skin lesions of the left leg, thigh and back.  Also, 
reportedly since 1993, he had experienced warts on the skin 
of the genital area, at the base of the penis.  Clinical 
inspection revealed skin lesions of the left lower leg, left 
thigh and back.  Also noted were three wart-like lesions at 
the base of the penis.  The assessment was skin lesions of 
unclear etiology.  

A VA general medical examination was performed in October 
2001.  The veteran stated that he had brown or pink, 
asymptomatic lumps on the back and left ankle.  Lumps 
reportedly appeared for intervals of 30 minutes to 1-2 days, 
then disappeared.  The pattern of appearing and disappearing 
lumps had been present for about seven years.  He believed he 
caught cold easily since returning from military service.  He 
acknowledged a productive cough and added that he smoked one-
half package of cigarettes per day.  He stated he could walk 
up and down mountains and play basketball.  Clinical 
inspection revealed a flat, brown lesion on the left ankle, 
while a similar lesion was seen on the left arm.  Five or six 
of the same type lesions were detected on the veteran's back.  
It was found that the lungs were clear.  The impression was 
pigmented nevi.  The examiner made no reference to having 
observed respiratory signs or symptoms or to having noted a 
specific respiratory or pulmonary disorder.  

With respect to a skin condition, the residuals of venereal 
disease are not to be considered the result of willful 
misconduct.  38 C.F.R. § 3.301(c)(1) (2004).  Service 
connection, then, may be granted for venereal disease that 
is shown to be attributable to service.  In this case, the 
Board notes that the veteran was treated during service for 
a penile rash, possibly the result of sexually transmitted 
disease.  Penile/venereal warts were also detected on 
examinations at VA clinics during the years since he 
completed military service.  Whether he now has 
penile/venereal lesions and the relationship, if any, of 
such manifestations to any incident or event of military 
service cannot be discerned from the evidence now of record.  

Also with respect to a skin condition, service medical 
records disclose an episode of a pruritic rash involving the 
right forearm, as well as the navel and groin area.  
In recent years, clinical inspection by VA specifically 
identified lesions of the left ankle, left arm, and back, and 
these lesions were attributed to pigmented nevi, a known 
clinical entity.  However, a VA clinician also found that the 
veteran had lesions of the left lower leg and left thigh, but 
no etiology for these lesions has been identified.  Whether 
the veteran now has lesions of the left lower leg and left 
thigh and the relationship, if any, of these lesions to any 
incident or event of military service cannot be discerned 
from the evidence now of record.

Whether the veteran now has COPD, including bronchitis, and 
the relationship, if any, of any current respiratory symptoms 
or any COPD to an incident or event of military service also 
cannot be discerned from the evidence now of record.

The Board notes that VA adjudicators may consider only 
independent medical evidence to support their findings; they 
may not rely on their own unsubstantiated medical 
conclusions.  If the medical evidence of record is 
insufficient, VA is always free to supplement the record by 
seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  So a definitive medical 
nexus opinion is needed concerning claimed skin disorders and 
respiratory disorders in order to decide this appeal.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).

Accordingly, these claims are REMANDED to the RO for the 
following development and consideration:  

1.  Schedule the veteran for VA 
dermatology examination to obtain a 
medical opinion responding to the 
following inquiries:

The examiner is requested to address 
whether any lesions identified are 
attributable to a diagnosed illness, 
other than pigmented nevi, and, if so, 
the specific disability should be 
identified.  In particular, the examiner 
should note the presence or absence of 
any lesions on the left leg, either 
thigh, or penis.  After identifying the 
nature of any skin disorder, assuming one 
exists, is it at least as likely as not 
that the veteran's skin disorder either 
had its onset in service or is otherwise 
attributable to service?  Please note the 
italicized legal standard of proof in 
formulating a response.  The examiner 
should also be requested to determine 
whether the veteran manifests any signs 
or symptoms of an undiagnosed illness 
primarily manifested by skin lesions, as 
a consequence of his service in the 
Persian Gulf War.

2.  Also, schedule the veteran for a VA 
pulmonary examination to obtain a medical 
opinion responding to the following 
inquiries:

What is the diagnosis of any current 
respiratory disorder, with particular 
reference to COPD, including bronchitis?  
After identifying the nature of any 
respiratory disorder, assuming one 
exists, is it at least as likely as not 
that the disorder had its onset 
in service or is otherwise attributable 
to service?  The examiner should also be 
requested to determine whether the 
veteran manifests any signs or symptoms 
of an undiagnosed illness primarily 
manifested by respiratory complaints, as 
a consequence of his service in the 
Persian Gulf War.  Please note the 
italicized legal standard of proof in 
formulating a response.  

*To facilitate the opinions, the claims 
folder and a copy of this REMAND 
must be made available for each 
examiner's review of the veteran's 
pertinent medical history.  It is 
imperative that the questions posed in 
this REMAND be answered so VA has 
sufficient information to adjudicate the 
pending claims.  

3.  Ensure the medical opinions respond 
to the questions posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Then readjudicate the claims for 
service connection for skin and 
respiratory disorders in light of any 
additional evidence obtained.  If any 
benefit sought on appeal is not granted 
to the claimant's satisfaction, send the 
veteran and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


